Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	This action is responsive to communication filed on: 30 December 2021 with acknowledgement of an original application filed on 26 June 2015.
2.	Claims 1-25 are pending.  Claims 1, 16, 19, 22, and 24, are independent claims. Claims 1, 5, 16, 19, and 24-25, have been amended. 
3.	The IDS submitted 31 December 2021 has been considered.
Response to Arguments

4.	Applicant's arguments filed 30 December 2021 have been fully considered however they are not persuasive.

The Examiner notes, for the purpose of ending prosecution below is a recommended amendment to the independent claims to overcome the cited references.  The amendment incorporates features from dependent claims 8-9, from continuing application 17/131,731, and from Figures 3, 6, 11-12, paragraphs 48-50, 57 and 63 of the printed publication of the application:

(RECOMMENDED AMENDMENT TO INDEPENDENT CLAIMs) 
A processor comprising: 
a die; 
at least one control register on the die; 
a memory including a shadow stack descriptor table (SSDT) that stores details about one or more shadow stacks that a corresponding program is allowed to use or switch between;
a decode unit on the die and including at least some hardware, the decode unit to decode an instruction of an instruction set of the processor, the instruction having an opcode and an instruction indicating to switch from a first shadow stack to a second different shadow stack; 
and an execution unit on the die including at least some hardware and coupled with the decode unit, the execution unit, and memory unit in response to the instruction, to:
use the second shadow stack selected from one or more different shadow stacks;  read, from the SSDT the second shadow stack pointer (SSP) of a shadow stack defined by an SSP base and an SSP limit wherein one or more return addresses are to be stored on the second shadow stack, read from an SSDT the corresponding programs allowed to use the second SSP and, second SSP of the shadow stack due to the instruction, would not correspond with designated program for the shadow stack; and take an exception in response to the determination that the attempted change to the second SSP would not correspond with the program listed in the SSDT.

The above amendment is considered allowable over the art of record because although Dowling (‘728) teaches multiple shadow register sets could exist in col. 11, lines 34-50, “more than one shadow register set could be incorporated into the system so that the decoder 120 would select between multiple different register sets”.  The limitations where the processor switches from a 

I)	In response to Applicant’s argument beginning on page 1, “(1) References don’t render obvious to determine that a push of shadow stack pointer value to a shadow stack would not cause a shadow stack pointer to exceed an allowed range Firstly, for example, as understood by Applications Dowling, White, and Tashiro do not disclose or render obvious at least that “an execution unit coupled with the decode unit, the execution unit, in response to the save shadow stack pointer instruction, to: determine that a push of a shadow stack pointer value (SSP value) to a shadow stack would not cause a shadow stack pointer (SSP) to exceed an allowed range, where the SSP is a pointer to a current top of the shadow stack…However, Applicants respectfully submit that these section of Tashiro do not meet the aforementioned claim limitations…Applicants respectfully submit that a range of return addresses in Tashiro is insufficient to reject the claimed range of the shadow stack pointer (SSP)”.
	The Examiner disagrees with argument.  As previously stated the shadow stack pointer (SSP) is a return address, this is taught by the Applicant’s own disclosure as well as White.  From the Applicant’s disclosure see 37 paragraph below:

“[0037] In some embodiments, one or more shadow stacks 120 may be included and used to help to protect the stack 119 from tampering and/or to help to increase computer security. The shadow stack(s) may represent one or more additional stack type data structures that are separate from the stack 119. As shown, in some embodiments, the shadow stack(s) may be used to store control information 121 but not data (e.g., not parameters and other data of the type stored on the stack that user-level application programs would need to be able to write and modify). The control information stored on the shadow stack(s) may represent return address related information (e.g., actual return addresses, information to validate return addresses, other return address information). As one possible example, the shadow stack(s) may be used to store copies of any return addresses that have been pushed on the stack 119 when functions or procedures have been called (e.g., a copy of each return address in the call chain that has also been pushed onto the regular call stack). In some embodiments, each shadow stack may also include a shadow stack pointer (SSP) that is operative to identify the top of the shadow stack. In some embodiments, the shadow stack(s) may optionally be configured for operation individually in unprivileged user-level mode (e.g., a ring 3 privilege level) or in a privileged or supervisor privilege level mode (a ring 0, ring 1, or ring 2 privilege level). In one aspect, multiple shadow stacks may potentially be configured in a system, but only one shadow stack per logical processor at a time may be configured as the current shadow stack.”

In addition see White Abstract below:
A method of protecting a return address on a computer stack is disclosed. Two stacks are created, the first a normal stack, and the second, or shadow, having shadow frames containing the return address upon a subroutine call, the address on the first stack where the return address is stored, and a user-definable state variable which is used to identify a shadow frame as a return address. Before returning from a subroutine, the two return addresses are compared, and if they do not match, the second stack is searched down, and then up, for a matching return address. If there is a match, the shadow is re-synchronized with the first stack by comparing the stored values of the 

As understood from Applicant’s own disclosure a shadow stack pointer is referring to a return address that the system needs to validate the return address is within an expected range when different processes/programs are executing.  This is used to prevent buffer overflow attacks or attack that hijack the return address see Applicant’s disclosure paragraphs 4-7 and well as paragraph 37.

Two of the applied references, Tashiro and White are directed to preventing “buffer overflow” see Tashiro, Abstract and White col. 1, lines 21-49.   The Applicant’s use terminology that is slightly different to the terminology used in Dowling, White, and Tashiro, however the meaning is the same.  In addition White clearly uses the term shadow stack, as well as shadow stack pointer.  As explained in Dowling and White as well as Applicant’s own disclosure a shadow stack stores return address information a program needed by the processor.  The Tashiro reference although does not use the term “shadow” it clearly uses the same concept to prevent buffer overflow attacks by using a registers with a set start address and end address.

Therefore, the Applicant’s argument is not persuasive a shadow stack pointer (SSP) is referring to control information on a call stack that includes the return address.

II)	In response to applicant’s argument beginning on page 4, “(2) References don’t render obvious save shadow stack pointer instruction to push a shadow stack pointer value to a shadow stack” Secondly, for example, as understood by Applicants Dowling. White, and Tashiro do not disclose or render obvious at least “a decode unit to decode a save shadow stack pointer instruction”.
The Examiner disagrees with argument.  The combination of references clearly teach determining if an instruction exceeds an allowed range.  See Tashiro paragraph 67 “it is determined whether the return address is within the range between the start address and the end address stored in the start register 123 and the end register 124”.  Therefore the Applicant’s arguments are not persuasive.

III)	In response to Applicant’s argument beginning on page 7, “Applicants reiterate that claim 16 recites at least that “an execution unit coupled with the decode unit, the execution unit, in response to the save shadow stack pointer instruction, to determine that a push of a shadow stack pointer value (SSP value) …These limitations simply are not met by the return address or place of returning in Tashiro.  The return address or place of returning in Tashiro simply does not meet the limitation of shadow stack pointer (SSP) because “the SSP is a pointer to a current top of the shadow stack” but the return address or place of returning in Tashiro is not a pointer to a current top of the shadow stack…”.

	The Examiner disagrees with the argument.  It is the combination of references that teach the claimed invention.  Note as defined by White a shadow stack is a method of protecting a return address on a computer upon a subroutine call.  A shadow stack pointer is used to re-synchronize to the normal stack.  See White’s Abstract.  Note Tashiro does not use the term “shadow stack” however Tashiro uses the same concept by using a memory map with a set of 

IV)	In response to Applicant’s argument beginning on page 7, “(2) References don’t render obvious a restore shadow stack pointer instructions that indicate given shadow stack pointer value, to determine that the given shadow stack pointer value is compatible with a shadow stack pointer value received from the shadow stack, and to change the shadow stack pointer to the given shadow stack pointer value Secondly, for example, as understood by Applicants Dowling, White, and Tashiro do not disclose or render obvious at least “a decode unit to decode a restore shadow stack pointer instruction …the restore shadow stack pointer instruction to indicate a given shadow stack pointer”
	The Examiner disagrees with the argument.  As stated above Tashiro does not use the term “shadow stack” however Tashiro uses the same concept by using a memory map with a set of dedicated register sets.  The dedicated registers include a start address and the end address of the stack area, these are similar to the shadow stack pointer that mark the allowed range wherein return addresses are to be stored.  This is clearly the same concept.  Therefore, the Applicant’s arguments are not persuasive.
V)	In response to Applicant’s argument beginning on page 9 As understood by Applicants, Dowling, White, and Tashiro do not disclose these limitation or render them obvious…”read, from a storage location, information indicative of an allowed range of shadow stack pointer (SSP) of a shadow stack defined by an SSP base and an SSP limit, wherein one or more return 
“[0067] After the operating unit 120 in the processing device 1, which is illustrated in FIG. 4, obtains the return address instructed as the operand of the RET instruction (Step S200), it is determined whether the return address is within the range between the start address and the end address stored in the start register 123 and the end register 124 in the same dedicated register set 122 or not (Step S220).” Note the concept is the same the “start address” as well as the “end address” are interpreted equivalent to SSP base and SSP limit.
VI)	In response to Applicant’s argument beginning on page 11, “Claim 22 recites: …determine that a pop of a return address from a shadow stack would not cause a value to be read from outside an allowed range of the shadow stack… As understood by Applicants, Dowling, White, and Tashiro do not disclose these limitation or render them obvious…”. 	The Examiner disagrees with the argument.  As previously explained the combination of references clearly teaches/suggests the use of shadow stack pointers.  In addition Tashiro clearly teaches/suggests determining if a shadow stack pointer value or return address range is outside the expected range, see paragraph 67.  Therefore the Applicant’s arguments are not persuasive.
VII)	In response to Applicant’s argument beginning on page 12, “Claims 4, 14, 15, and 23-25 have been rejected…Dowling, White, and Tashiro do not disclose or render obvious the limitations of independent claims 1 or 22.  As understood by Applicants, Combs does not remedy all of what is missing from these references…believed to be allowable for at least this reason “

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 25 has been amended to include the phrase “The system of claim 24, wherein the allowed range comprises a linear address range, where the SSP is not a return address, and wherein the instruction is user-level instruction”.  As indicated above based on the Applicant’s own disclosure a shadow stack point (SSP) is referring to a return address.  See Applicant’s disclosure paragraph 37, “As shown, in some embodiments, the shadow stack(s) may be used to store control information 121 but not data (e.g., not parameters and other data of the type stored on the stack that user-level application programs would need to be able to write and modify). The control information stored on the shadow stack(s) may represent return address 119 when functions or procedures have been called (e.g., a copy of each return address in the call chain that has also been pushed onto the regular call stack). In some embodiments, each shadow stack may also include a shadow stack pointer (SSP) that is operative to identify the top of the shadow stack”.  Appropriate Correction is required.
Claim Rejections - 35 USC § 103

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-3, 5-13, and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dowling U.S. Patent No. 6,128,728 (hereinafter ‘728) in view of White U.S. Patent No. 7,581,089 cited by Applicant (hereinafter '089) in further view of Tashiro et al. U.S. Patent Application Publication No. 2016/0300056  (hereinafter ‘056).
	As to dependent claim 1, “A processor comprising: a die; at least one control register on the die; a decode unit on the die and including at least some hardware, the decode unit to decode an instruction of an instruction set of the processor, the instruction having an opcode;  and an execution unit on the die including at least some hardware and coupled with the decode unit, the execution unit, in response to the instruction, to:” is taught in ‘728 Figure 1, col. 11, lines 34-60, 
	“shadow stack pointer (SSP)” however ‘089 teaches a method for protecting return addresses on a computer stack is called a ‘shadow stack’ in the Abstract;
	It would have been obvious to one of ordinary skill in the art at the time of the invention of direct memory access and direct register access (DMA/DRA) controller which incorporates shadow registers taught in ‘728 to include a means to better define a shadow stack pointer instruction.  One of ordinary skill in the art would have been motivated to perform such a modification to because there exists a need to protect information stored on a stack see '089 col. 1, line 21 through col. 7, line 25.the following is not explicitly taught in ‘728 and ‘089:
	“read, from a storage location information indicative of an allowed range of a shadow stack pointer (SSP) of a shadow stack defined by an SSP base and an SSP limit wherein one or more return addresses are to be stored on the shadow stack, and, wherein the SSP is a pointer to a current top of the shadow stack reflecting at least one or more stored return addresses” however ‘056 teaches a start address and an end address of each area of memory is obtained (i.e. read) as well as a method of solving buffer overflow attacks by allocating a process space in memory (i.e. range) that includes return destination space designation in advance of executing a program in the Abstract, paragraphs 16, 21, 67-69, and 108-109; 
	“determine that an attempted change to the SSP of the shadow stack due to the instruction, would cause the SSP to exceed an allowed range; and take an exception in response to the determination that the attempted change to the SSP would cause the SSP to exceed the allowed range” however ‘056 teaches when the operating unit detects the RET instruction the 
	It would have been obvious to one of ordinary skill in the art at the time of the invention of direct memory access and direct register access (DMA/DRA) controller which incorporates shadow registers taught in ‘728 and ‘089 to include a means to read information of an allowed range of shadow stack pointer (SSP).  One of ordinary skill in the art would have been motivated to perform such a modification to improve methods of preventing buffer overflow attacks and prevent execution of malicious programs see ‘056 paragraphs 2-14. 
	As to dependent claim 2, “The processor of claim 1, wherein the storage location is the at least one control register, and wherein the execution unit, in response to the instruction, is to compare the attempted change to the SSP with at least one of the SSP base and the SSP limit that are to specify the allowed range” is taught in ‘056 paragraphs 65-70. 
	As to dependent claim 3, “The processor of claim 2, wherein the storage location is the at least one control register, and wherein the SSP base is to represent a lowest allowed logical address of the shadow stack, and the SSP limit is to represent a highest allowed logical address of the shadow stack” is shown in 056 paragraphs 65-70. 
	As to dependent claim 5, “The processor of claim 2, wherein the SSP base and the SSP limit are to be stored in control registers of the processor” is taught in ‘728 Abstract and col. 4, lines 31-52.
	As to dependent claim 6, “The processor of claim 1, wherein the execution unit, in response to the instruction, is to determine that an attempted push of data to the shadow stack 
	As to dependent claim 7, “The processor of claim 1, wherein the execution unit, in response to the instruction, is to determine that an attempted pop of data from the shadow stack due to the instruction would cause a value to be read from outside the allowed range” is disclosed in 056 paragraphs 65-70. 
	As to dependent claim 8, “The processor of claim 1, wherein the decode unit is to decode the instruction which is to indicate a shadow stack selector, and wherein the execution unit, in response to the instruction, is to use the shadow stack selector to select the shadow stack” is taught in ‘728 col. 11, lines 34-50.
	As to dependent claim 9, “The processor of claim 8, wherein the decode unit is to decode the instruction which is to indicate a shadow stack descriptor table (SSDT) selector as the shadow stack selector, wherein the SSDT selector is to select an entry that is to correspond to the shadow stack in a shadow stack descriptor table (SSDT)” is shown in ‘728 col. 11, lines 34-50.	
	As to dependent claim 10, “The processor of claim 9, wherein the entry in the SSDT is to store the SSP base and the SSP limit that are to specify the allowed range” is shown in 056 paragraphs 65-70. 
	As to dependent claim 11, “The processor of claim 8, wherein the execution unit, in response to the instruction, is to determine whether the shadow stack, which the shadow stack selector is to select, is valid” is disclosed in ‘728 col. 11, lines 34-50.
	As to dependent claim 12, “The processor of claim 11, wherein the decode unit is to decode the instruction which is to indicate a shadow stack descriptor table (SSDT) selector as the shadow stack selector, wherein the SSDT selector is to select an entry that is to correspond to the 
	As to dependent claim 13, “The processor of claim 1, wherein the processor, in conjunction with taking the exception, is to: obtain a shadow stack descriptor table (SSDT) selector from a task state segment structure;  and use the shadow stack descriptor table (SSDT) selector to determine an allowed range for a second SSP of a second shadow stack that is to be used by a handler that is to handle the exception” is shown in 056 paragraphs 65-70. 
	As to independent claim 16, “A processor comprising: a control register; a decode unit to decode a save shadow stack pointer instruction of an instruction set of the processor, the instruction having an opcode; and an execution unit coupled with the decode unit, the execution unit, in response to the save shadow stack pointer instruction, to:” is taught in ‘728 Figure 1, col. 11, lines 34-60, col. 12, lines 40-60, and col. 20, lines 51-65;the following is not explicitly taught in ‘728:
	“a shadow stack pointer (SSP however ‘089 teaches a method for protecting return addresses on a computer stack is called a ‘shadow stack’ in the Abstract;
	It would have been obvious to one of ordinary skill in the art at the time of the invention of direct memory access and direct register access (DMA/DRA) controller which incorporates shadow registers taught in ‘728 to include a means to better define a shadow stack pointer instruction.  One of ordinary skill in the art would have been motivated to perform such a modification to because there exists a need to protect information stored on a stack see '089 col. 1, line 21 through col. 7, line 25.the following is not explicitly taught in ‘728 and ‘089:

	It would have been obvious to one of ordinary skill in the art at the time of the invention of direct memory access and direct register access (DMA/DRA) controller which incorporates shadow registers taught in ‘728 and ‘089 to include a means to read information of an allowed range of shadow stack pointer (SSP).  One of ordinary skill in the art would have been motivated to perform such a modification to improve methods of preventing buffer overflow attacks and prevent execution of malicious programs see ‘056 paragraphs 2-14. 
	As to dependent claim 17, “The processor of claim 16, wherein the decode unit is to decode the save shadow stack pointer instruction that is to indicate a destination storage location, and wherein the execution unit, in response to the save shadow stack pointer instruction, is to store a current SSP after the push of the SSP value to the shadow stack in the destination storage location” is taught in ‘089 col. 12, line 65 through col. 13, line 65.
	As to dependent claim 18, “The processor of claim 16, wherein the allowed range is at least partly indicated by the control register, and wherein the decode unit is to decode the save 
	As to independent claim 19, “A processor comprising: a control register; a decode unit to decode a restore shadow stack pointer instruction of an instruction set of the processor and having an opcode” is taught in ‘728 Figure 1, col. 11, lines 34-60, col. 12, lines 40-60, and col. 20, lines 51-65;the following is not explicitly taught in ‘728:
	“the restore shadow stack pointer instruction to indicate a given shadow stack pointer value (SSP value)” however ‘089 teaches a method for protecting return addresses on a computer stack is called a ‘shadow stack’ in the Abstract;
	It would have been obvious to one of ordinary skill in the art at the time of the invention of direct memory access and direct register access (DMA/DRA) controller which incorporates shadow registers taught in ‘728 to include a means to better define a shadow stack pointer instruction.  One of ordinary skill in the art would have been motivated to perform such a modification to because there exists a need to protect information stored on a stack see '089 col. 1, line 21 through col. 7, line 25.the following is not explicitly taught in ‘728 and ‘089:
	“and an execution unit coupled with the decode unit, the execution unit, in response to the restore shadow stack pointer instruction, to: determine that the given SSP value does not exceed an allowed range for a corresponding shadow stack, wherein the given SSP value is to identify a top of the corresponding shadow stack, and wherein the allowed range is at least partly indicated by the control register; determine that the given SSP value indicated by the instruction is compatible with an SSP value received from the corresponding shadow stack; and change an 
	It would have been obvious to one of ordinary skill in the art at the time of the invention of direct memory access and direct register access (DMA/DRA) controller which incorporates shadow registers taught in ‘728 and ‘089 to include a means to read information of an allowed range of shadow stack pointer (SSP).  One of ordinary skill in the art would have been motivated to perform such a modification to improve methods of preventing buffer overflow attacks and prevent execution of malicious programs see ‘056 paragraphs 2-14 . 
	As to dependent claim 20, “The processor of claim 19, wherein the execution unit, in response to the instruction, is to determine that the given SSP value is within an SSP base and an SSP limit that are to specify the allowed range, wherein the SSP base is to represent a lowest allowed logical address of the shadow stack, and the SSP limit is to represent a highest allowed logical address of the shadow stack” is shown in ‘056 Abstract and paragraphs 65-70.
	As to dependent claim 21, “The processor of claim 19, wherein the decode unit is to decode the restore shadow stack pointer instruction which is to be a user-level instruction and that is to indicate a shadow stack selector that is to select the corresponding shadow stack, wherein the execution unit, in response to the instruction, is further to compromise the SSP value that is to have been saved on the corresponding shadow stack before the change to the given SSP value”  is taught in ‘089 Abstract  and col. 5, lines 53-67.


	“determine that a pop of a return address from a shadow stack” however ‘089 teaches a method for protecting return addresses on a computer stack is called a ‘shadow stack’ in the Abstract;
	It would have been obvious to one of ordinary skill in the art at the time of the invention of direct memory access and direct register access (DMA/DRA) controller which incorporates shadow registers taught in ‘728 to include a means to better define a shadow stack pointer instruction.  One of ordinary skill in the art would have been motivated to perform such a modification to because there exists a need to protect information stored on a stack see '089 col. 1, line 21 through col. 7, line 25.the following is not explicitly taught in ‘728 and ‘089:
	“determine that a pop of a return address from a shadow stack would not cause a value to be read from outside the allowed range of the shadow stack; determine that the retune address from the stack and the return address from the shadow stack are compatible; and store one of the return address from the stack and the return address from the shadow stack in an instruction pointer register” however ‘056 teaches when the operating unit detects the RET instruction the process determines which area of memory is instructed by the return address and whether the instruction is within the allowed range, if not in the allowed range the process forcibly terminates 
	It would have been obvious to one of ordinary skill in the art at the time of the invention of direct memory access and direct register access (DMA/DRA) controller which incorporates shadow registers taught in ‘728 and ‘089 to include a means to read information of an allowed range of shadow stack pointer (SSP).  One of ordinary skill in the art would have been motivated to perform such a modification to improve methods of preventing buffer overflow attacks and prevent execution of malicious programs see ‘056 paragraphs 2-14 . 
	 
9.	Claims 4, 14, 15, and 23-25, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dowling U.S. Patent No. 6,128,728 (hereinafter ‘728) in view of White U.S. Patent No. 7,581,089 cited by Applicant (hereinafter '089) in further view of Tashiro et al. U.S. Patent Application Publication No. 2016/0300056 (hereinafter ‘056) in further view of Combs et al. U.S. Patent 5,497,494 (hereinafter ‘494).
	As to dependent claim 4, the following is not explicitly taught in ‘728, ‘089, and ‘056: “The processor of claim 2, wherein the SSP base and the SSP limit are to be specified by privileged system software” however ‘494 teaches the use of return addresses functions for  a protected mode of a computer system (privileged system software) and a less secure domain in the Abstract and col. 6, lines 28-57.
	It would have been obvious to one of ordinary skill in the art at the time of the invention of direct memory access and direct register access (DMA/DRA) controller which incorporates shadow registers taught in ‘728, ‘056, and ‘089 to include a means to utilize SSP with a privileged system software.  One of ordinary skill in the art would have been motivated to 
	As to dependent claim 14, “The processor of claim 1, wherein the allowed range is an allowed linear address range” is disclosed in ‘494 Abstract and  col. 6, lines 28-57.

	As to dependent claim 15, “The processor of claim 1, wherein the allowed range is to be specified by privileged system software” is taught in ‘494 Abstract and col. 6, lines 28-57.
	As to dependent claim 23, “The processor of claim 22, wherein the allowed range is at least partly indicated by the at least one control register wherein the allowed range is an allowed linear address range specified by privileged system software” is disclosed in ‘494 Abstract and  col. 6, lines 28-57.
	As to independent claim 24, “A system to process instructions comprising: an interconnect; a processor coupled with the interconnect, the processor to receive an instruction of an instruction set of the processor, the instruction having an opcode, the processor, in response to the instruction, to:” is taught in ‘728 Figure 1, col. 11, lines 34-60, col. 12, lines 40-60, and col. 20, lines 51-65;the following is not explicitly taught in ‘728:
	“determine … a shadow stack pointer (SSP) of a shadow stack” however ‘089 teaches a method for protecting return addresses on a computer stack is called a ‘shadow stack’ in the Abstract;
	It would have been obvious to one of ordinary skill in the art at the time of the invention of direct memory access and direct register access (DMA/DRA) controller which incorporates 
	“determine that an attempted change due to the instruction, to a shadow stack pointer (SSP) of a shadow stack, would cause the SSP to exceed an allowed range indicated in at least one control register of the processor, wherein the SSP to indicate a current top of the shadow stack; and take an exception in response to determining the attempted change to the SSP would cause the SSP to exceed the allowed range; and a dynamic random access memory (DRAM) coupled with the interconnect” however ‘056 teaches when the operating unit detects the RET instruction the process determines which area of memory is instructed by the return address and whether the instruction is within the allowed range, if not in the allowed range the process forcibly terminates (i.e. take an exception) the execution of program if the return address is illegally rewritten in the Abstract, paragraphs 16, 21, and 65-70. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention of direct memory access and direct register access (DMA/DRA) controller which incorporates shadow registers taught in ‘728 and ‘089 to include a means to read information of an allowed range of shadow stack pointer (SSP).  One of ordinary skill in the art would have been motivated to perform such a modification to improve methods of preventing buffer overflow attacks and prevent execution of malicious programs see ‘056 paragraphs 2-14 . 
the following is not explicitly taught in ‘728, ‘089, and ‘056:

	It would have been obvious to one of ordinary skill in the art at the time of the invention of direct memory access and direct register access (DMA/DRA) controller which incorporates shadow registers taught in ‘728, ‘056, and ‘089 to include a means to utilize SSP with a privileged system software.  One of ordinary skill in the art would have been motivated to perform such a modification to enter computers into a power saving mode without generating a protection fault therefore the computer maintains usability see ‘494 col. 1, lines 26-55 and col. 4, lines 36-56. 
	As to dependent claim 25, “The system of claim 24, wherein the allowed range comprises a linear address range, wherein the SSP is not a return address, and wherein the instruction is a user-level instruction” is disclosed in ‘494 Abstract and col. 6, lines 28-57.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        12 March 2022